Title: Joseph C. Cabell to James Madison, 20 March 1833
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir, 
                            
                            
                                
                                    Warminster.
                                
                                Mar 20. 1833.
                            
                        
                        Having discovered from the direction of the debate that it would be unnecessary and probably imprudent to use
                            your letter to Judge Roane, in the discussion in the House of Delegates upon the subject of federal relations, and being
                            hardly pressed by the opposition to my measures respecting the connection of the waters, I decided to suspend my
                            communications with you till the end of the session, when I would be able to give you a more satisfactory acct. of my
                            motives & proceedings. On the rising of the Legislature Mrs. Cabell went down to her mother’s, and I took the
                            stage with a view to meet my constituents on monday next & to see to my private affairs at home. My intention was
                            to write you fully immediately on my arrival here; but unfortunately I was taken sick & have been confined to the
                            House for a week, and altho’ I am now getting about again, I am unable at this time to say all that I desire to say. I
                            will write again when I feel a little stronger: and in the mean time, I forward to you by mail, copies of two documents
                            relative to the Central improvement, from which you will discern the course & direction of my labours during the
                            session. I am happy to inform you that I finally succeeded in all my views in regard to this matter: that I believe the
                            banks will take the stock as proposed, and if they should do so, it is morally certain that we shall get to work in the
                            course of the summer & fall. Your letters addressed to me at Richmond, which you desired to be returned, &
                            Col: Taylor’s argument, will accompany my next. With best respects to Mrs. Madison, & fervent good wishes for your
                            health & happiness, I remain, dear Sir, most respectfully & truly yours
                        
                            
                                Jos: C: Cabell
                        
                    